PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,265,643
Issue Date: March 1, 2022
Application No. 16/571,837
Filing or 371(c) Date: 16 Sep 2019
Attorney Docket No. ST0782 US1/0532.000782US01  
:
:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:


This is a decision on the request for refunds received February 3, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,500, stating in part that “[o]n January 6, 2022, an RCE fee in the amount of $1,360 and a petition fee in the amount of $140 were charged to Deposit Account . . . On January 6, we filed a Quick Path IDS through e-petition and paid the appropriate fees.  The system, however, failed to provide a filing receipt.  The Petitions division advised us that we needed to refile the petition and again pay the fees, and . . . request a refund of the January 6, 2022 fees.”

A review of the Office records for the above-identified application shows that applicant attempted to file a Petition to Withdraw the Application from Issue on January 6, 2022, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received. An ePetition to Withdraw the Application from Issue was filed and autogranted on January 7, 2022, along with a petition and RCE (Request for Continued Examination) fees.  As such, duplicate payments were made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,500 was refunded to petitioner’s deposit account on April 18, 2022.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions